







AMENDMENT NUMBER TWO TO BUSINESS LOAN AGREEMENT


THIS AMENDMENT NUMBER TWO TO BUSINESS LOAN AGREEMENT (this “Amendment”), dated
as of July 29, 2020, is entered into among PACIFIC WESTERN BANK, a California
state-chartered bank (“Lender”), and OFS CAPITAL CORPORATION, a Delaware
corporation (“Borrower”), in light of the following facts:
RECITALS
WHEREAS, Borrower and Lender have previously entered into that certain Business
Loan Agreement, dated April 10, 2019 (as amended to the date hereof, the “Loan
Agreement”); and
WHEREAS, Lender and Borrower have agreed to amend the Loan Agreement to reduce
the maximum principal cap on the revolving line of credit provided thereunder,
on the terms and conditions set forth herein.
NOW, THEREFORE, the parties agree as follows:
1.DEFINITIONS. All terms which are defined in the Loan Agreement shall have the
same definition when used herein unless a different definition is ascribed to
such term under this Amendment, in which case, the definition contained herein
shall govern.


2.AMENDMENT TO LOAN AGREEMENT. The Loan Agreement is hereby amended as follows:
(a)All references in the Loan Agreement, Note and other Related Documents to the
$100,000,000 maximum principal cap on the revolving line of credit provided
thereunder is hereby changed to and shall be $50,000,000, which shall continue
to be subject to the other limitations and terms and conditions set forth
therein.


(b)The following provision on page 1 of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:


“Unused Commitment Fee. Any unused portion of the $50,000,000.00 commitment, in
an amount over $15,000,000.00, shall be subject to a monthly fee of 0.50%
(one-half percentage point per annum).”
 
3.CONDITIONS PRECEDENT. Each of the following is a condition precedent to the
effectiveness of this Amendment:


(a)Lender shall have received a fully executed original of this Amendment,
together with the Guarantor Reaffirmation attached; and


(b)Lender shall have received all legal fees incurred by it in connection with
this Amendment.





--------------------------------------------------------------------------------









4.REPRESENTATIONS AND WARRANTIES. Borrower hereby affirms to Lender that all
representations and warranties of Borrower set forth in the Loan Agreement are
true, complete and accurate as of the date hereof.


5.LIMITED EFFECT. Except for the specific amendment contained in this Amendment,
the Loan Agreement shall remain unchanged and in full force and effect.


6.COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Amendment. This Amendment
shall become effective upon the execution of this Amendment by each of the
parties hereto.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOWS]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment as of the
date first written above.
 
OFS CAPITAL CORPORATION, a Delaware corporation, as Borrower


 
 
 
 
By:
/s/ Jeffrey A. Cerny
 
 
Jeffrey A. Cerny, CFO








--------------------------------------------------------------------------------







 
PACIFIC WESTERN BANK
 
 
 
 
By:
/s/ Todd Savitz
 
 
Todd Savitz, Senior Vice President




















--------------------------------------------------------------------------------







GUARANTOR’S REAFFIRMATION
The undersigned has executed a Commercial Guaranty dated April 10, 2019 in favor
of PACIFIC WESTERN BANK ("Lender") respecting the obligations of OFS CAPITAL
CORPORATION ("Borrower"), owing to Lender (the “Guaranty”). The undersigned
acknowledges the terms of the above Amendment and reaffirms and agrees that: its
Guaranty remains in full force and effect; nothing in such Guaranty obligates
Lender to notify the undersigned of any changes in the financial accommodations
made available to Borrower or to seek reaffirmations of such Guaranty; and no
requirement to so notify the undersigned or to seek reaffirmations in the future
shall be implied by the execution of this reaffirmation; references to the "Loan
Agreement" in such Guaranty include amendments and restatements from time to
time to and of such agreement, including the amendments being made concurrently
herewith.
Dated as of July 29, 2020
 
 
 
OFSCC-MB, INC, a Delaware corporation, as Guarantor
 
 
 
 
By:
/s/ Jeffrey A. Cerny
 
 
Jeffrey A. Cerny, CFO
















